DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-17 filed on 02/22/2021 are pending and being examined. Claims 1, 16, and 17 are independent form.

Priority
3.	This application is a CON of 15/929,934 filed on 05/29/2020, now PAT11042760;
15/929,934 is a CON of PCT/CN2019/100636 filed on 08/14/2019

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11042760. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 11042760 describe the same invention. Specifically, the boundary of each feature in a claim of the instant application is broader than the boundary of the corresponding feature in the corresponding claim of U.S. Patent No.11042760. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.


Instant application 17/249,138
Reference U.S. Patent No. 11042760
1. An autonomous cleaning robot, comprising: at least one image acquisition device, configured to capture at least one image with a target obstacle; a movement device, configured to perform a moving operation in a controlled manner; a storage device, configured to store at least one program; a processing device, connected with the movement device, the storage device and the image acquisition device, and configured to invoke and execute the at least one program to coordinate the movement device, the storage device and the image acquisition device to perform and realize a control method as follows: acquiring a depth image obtained through photography of the at least one image acquisition device; wherein, the depth image contains a depth image of the target obstacle; identifying an obstacle type of the target obstacle from the depth image; controlling a navigation movement and/or behavior of the autonomous cleaning robot based on an acquired positional relationship between the target obstacle and the autonomous cleaning robot, and the identified obstacle type, comprising: in the case where the obtained obstacle type is an entanglement type, controlling the autonomous cleaning robot to pass the target obstacle according to a preset movement route; and controlling a working state of at least one of a side brush, a roller brush and a fan in the autonomous cleaning robot to be changed during passing the target obstacle.

1. A mobile robot, comprising: at least one image acquisition device, configured to capture at least one image with a target obstacle; a movement device, configured to perform a moving operation in a controlled manner; a storage device, configured to store at least one program; a processing device, connected with the movement device, the storage device and the image acquisition device, and configured to invoke and execute the at least one program to coordinate the movement device, the storage device and the image acquisition device to perform and realize a control method as follows: acquiring a depth image obtained through photography of the at least one image acquisition device; wherein, the depth image contains a depth image of the target obstacle; determining a target image area in the depth image by at least one of the following steps: identifying a moving plane feature in the depth image and determining the target image area in the depth image based on the moving plane feature, wherein, the moving plane feature refers to a feature used to characterize a moving plane of the mobile robot in the depth image, the target image area is an image area formed by remaining features in the depth image left after the identified moving plane features are removed from the depth image; determining the target image area in the depth image based on a moving plane image area, wherein, the moving plane image area is preset based on an assembly angle of the image acquisition device, the target image area is an image area formed by filtering out the moving plane image area in the depth image; wherein the image of the target obstacle is located in the target image area; identifying an obstacle type of the target obstacle from the target image area in the depth image; controlling a navigation movement and/or behavior of the mobile robot based on an acquired positional relationship between the target obstacle and the mobile robot, and the identified obstacle type.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, and 14-17 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Ebrahimi et al (US Pub 2020/0069134, hereinafter “Ebrahimi”). 

Regarding claim 1, Ebrahimi discloses an autonomous cleaning robot (the robotic surface cleaning device (RSCD), see fig.1), comprising: at least one image acquisition device, configured to capture at least one image with a target obstacle (the cameras, LIDAR, depth sensing devices for capturing depth images of objects; see para.79, lines 1-7, lines 17-22, and lines 31-36); a movement device, configured to perform a moving operation in a controlled manner (the robotic surface cleaning device, see fig.1, para.51); a storage device, configured to store at least one program; a processing device, connected with the movement device, the storage device and the image acquisition device, and configured to invoke and execute the at least one program to coordinate the movement device (these HW and SW related components are inherently included in the RSCD, see, e.g., fig.12 and para.101, lines 1-15), the storage device and the image acquisition device to perform and realize a control method as follows: 
acquiring a depth image obtained through photography of the at least one image acquisition device (the depth sensing devices captures spatial data while the robot moves; see para.79, lines 1-7); wherein, the depth image contains a depth image of the target obstacle (“a depth image of objects/obstacles” in a working zone surrounding the RSCD; see para.79, lines 1-7, lines 17-22, lines 31-36);
identifying an obstacle type of the target obstacle from the depth image (determines the type of obstacles based on the image of the obstacle and the internal database, e.g. a wire, a chair on the floor; see para.108, lines 1-17); 
controlling a navigation movement and/or behavior of the autonomous cleaning robot based on an acquired positional relationship between the target obstacle and the autonomous cleaning robot (“the processor may further determine if an obstacle may be overcome by the robotic surface cleaning device. For example, the processor may determine if the wire is an obstacle that may be overcome by the robotic surface cleaning device by, for example, driving over the wire. If so, the robotic surface cleaning device may attempt to drive over the obstacle…”; see para.108, lines 17-30), and the identified obstacle type, comprising: in the case where the obtained obstacle type is an entanglement type, controlling the autonomous cleaning robot to pass the target obstacle according to a preset movement route; and controlling a working state of at least one of a side brush, a roller brush and a fan in the autonomous cleaning robot to be changed during passing the target obstacle (“the one or more side brushes may include a side brush cover that reduces the likelihood of entanglement of the side brush with an obstruction’; see para.57).

Regarding claim 2, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 1, wherein, the step of acquiring a depth image obtained through photography of the at least one image acquisition device comprises the following step: acquiring the depth image from an image acquisition device with a built-in depth sensor (the “depth sensing devices”; see para.79, lines 1-7); or obtaining the depth image based on two color images captured by at least one image acquisition device (pixel color; see para.79 lines 17-22), the two color images contain an overlapping area (overlapped area; see para.79 lines 31-36).

Regarding claim 3, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 1, wherein, the step of identifying an obstacle type of the target obstacle from the depth image comprises at least one of the following steps: identifying an image feature of the target obstacle in the depth image, and determining the obstacle type according to the identified image feature of the target obstacle (e.g., see para.95, see para.108, lines 1-30); performing obstacle classification on the depth image by a classifier trained through machine learning to obtain the obstacle type of the target obstacle characterized by the depth image (see para.95).

Regarding claim 4, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 3, wherein, the image feature comprises a contour feature and/or a shape feature (types, features, and/or patterns of obstacles; e.g., see para.108, lines 1-30, see para.95).

Regarding claim 5, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 4, wherein, the step of determining the obstacle type according to the identified contour feature of the target obstacle comprises: performing a statistic on width and/or height for the contour feature of the target obstacle (types, a feature of an obstacle, and/or patterns of obstacles, e.g., see para.108, lines 1-30, see para.95); determining that the obstacle type of the target obstacle is an entanglement type when the contour width and/or height conform(s) to a preset first entanglement condition (an object has a wire-shape; see para.108, lines 1-30).

Regarding claim 6, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 4, wherein, the step of determining the obstacle type according to the identified shape feature of the target obstacle comprises: analyzing a curve shape feature of the target obstacle obtained through fitting based on a preset second entanglement condition; determining that the obstacle type of the target obstacle is an entanglement type according to the analyzed result (these features are common knowledge to identify whether an object has a wire-shape or not ; see para.108, lines 1-30).

Regarding claim 14, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 1, wherein, the obstacle type includes at least one of an entanglement type, an island type, and a space separation type (walls, chairs, and tables; see para.108, lines 26-30).

Regarding claim 15, Ebrahimi discloses the autonomous cleaning mobile robot of Claim 1, wherein, the step of controlling a navigation movement and/or behavior of the mobile robot based on an acquired positional relationship between the target obstacle and the mobile robot, and the identified obstacle type comprises at least one of the following steps: in the case where the obtained obstacle type is an entanglement type, controlling the mobile robot to change its moving direction when being close to the target obstacle; in the case where the obtained obstacle type is an island type, controlling the mobile robot to bypass a corresponding target obstacle based on a relative positional relationship between the corresponding target obstacle and the mobile robot (see para.108, lines 26-30); in the case where the obtained obstacle type is a space separation type, controlling the mobile robot to slow down when being close to the target obstacle until contact with the target obstacle based on a relative positional relationship between the target obstacle and the mobile robot.

Regarding claim 16, 17, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al (US Pub 2020/0069134, hereinafter “Ebrahimi”) in view of Sturm et al (US Pub 2019/0392630, hereinafter “Sturm”).

Regarding claim 7, Ebrahimi does not explicitly disclose: identifying the obstacle type of the target obstacle based on the image of the target obstacle characterized by the depth image and an image of the target obstacle characterized by the color image. However, in the same field of endeavor, Sturm teaches, identifying the obstacle type of the target obstacle based on the image of the target obstacle characterized by the depth image and an image of the target obstacle characterized by the color image (identifying the type of an object based on the color and depth images of the object and the trained CNN; see para.42, lines 1-11, para.25 lines 5-10). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teaches of Sturm into the teachings of Ebrahimi by using both the color image and the depth image of the object. The suggestion/motivation for doing so would have been to identify objects located in an area where an electronic device (e.g., a vacuum cleaning robot) is working and measure the distances to each of the objects (Sturm: see para.17 lines 1-8; Ebrahimi: see para.108, lines 19-30). 

Regarding claim 8, the combination of Ebrahimi and Sturm discloses the mobile robot of Claim 7, wherein, the step of identifying the obstacle type of the target obstacle based on the image of the target obstacle characterized by the depth image and an image of the target obstacle characterized by the color image comprises: matching a first image feature in the color image and a second image feature in the depth image (Sturm, see para.43); identifying the obstacle type of the target obstacle based on the image of the target obstacle obtained from the matched first image feature or second image feature (Sturm, see para.42, lines 1-11). 

Regarding claim 9, the combination of Ebrahimi and Sturm discloses the mobile robot of Claim 8, wherein, the processing device further configured to perform at least one of the following steps of obtaining target image areas in the color image and the depth image, to perform the matching operation in the target image areas: determining target image areas in the color image and the depth image based on a moving plane image area (Sturm, see para.43), the moving plane image area is preset based on an assembly angle of the image acquisition device (Sturm, see fig.5 and para.42); identifying a moving plane feature in the color image or/and the depth image, and determining target image areas in the color image and the depth image based on the identified moving plane feature.

Regarding claim 10, the combination of Ebrahimi and Sturm discloses the mobile robot of Claim 8, wherein, the step of matching a first image feature in the color image and a second image feature in the depth image comprises: determining the first image feature in the color image and the second image feature in the depth image are matched according to a preset overlapping condition (Sturm, “projected”, see para.43).

Regarding claim 11, the combination of Ebrahimi and Sturm discloses the mobile robot of Claim 8, wherein, the step of identifying the obstacle type of the target obstacle based on the image of the target obstacle obtained from the matched first image feature or second image feature comprises at least one of the following steps: identifying the obstacle type of the target obstacle based on a contour feature of the target obstacle characterized by the matched first image feature or second image feature (Sturm, “projected”, see para.43); identifying the obstacle type of the target obstacle based on a shape feature of the target obstacle characterized by the matched first image feature or second image feature; performing classification on an image area occupied by the matched first image feature or second image feature by a classifier trained through machine learning to obtain the obstacle type of the target obstacle in the image area.

Allowable Subject Matter
11.	The subject matter of claims 12 and 13 in combination with the base claim and intervening claims, were not found in the prior art. Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/30/2022